       Case: 3:08-cr-00090-bbc Document #: 75 Filed: 11/13/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,

                           Plaintiff,
                                                                           ORDER
                                                                        08-cr-90-bbc-1
             v.

JASON A. KRUMWIEDE,

                           Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

      A hearing on the probation office’s petition for judicial review of Jason Krumwiede’s

supervised release was held on November 12, 2020. At that hearing, I deferred the

revocation of defendant’s second term of supervised release until January 20, 2021.

Defendant was released from custody on November 13, 2020 and was ordered to reside

with his cousin in Stetsonville, Wisconsin until November 16, 2020, when he was to report

to Rock Valley Community Programs (RVCP).

      Since the hearing, defendant has tested positive for COVID 19, which will delay his

reporting date to Rock Valley until November 23, 2020. Defendant is to continue to reside

with his cousin during this quarantine period until November 23, 2020, when he is to

report to RVCP in Janesville.




                                            1
Case: 3:08-cr-00090-bbc Document #: 75 Filed: 11/13/20 Page 2 of 2




In all other respects, the November 12, 2020, order remains in effect.

Entered this 13th day of November 2020.


                           BY THE COURT:
                           /s/
                           ______________________________________
                           Barbara B. Crabb
                           District Judge




                                     2
